                     Case 19-10655-JKO          Doc 86      Filed 08/20/19     Page 1 of 3




         ORDERED in the Southern District of Florida on August 19, 2019.




                                                              John K. Olson, Judge
                                                              United States Bankruptcy Court
                     UNITED STATES BANKRUPTCY COURT
_____________________________________________________________________________
                                   SOUTHERN DISTRICT OF FLORIDA
                                      FT. LAUDERDALE DIVISION
                                           www.flsb.uscourts.gov

In re:                                                  Case No.: 19-10655-BKC-JKO

CONSUMER ADVOCACY CENTER INC.,                          Chapter 11

             Debtor.
______________________________________/

         ORDER CONVERTING CASE UNDER CHAPTER 11 TO CASE UNDER CHAPTER 7

           This matter came to be heard on August 19, 2019 at 10:30 a.m. upon the United States Trustee’s
 Emergency Motion to Dismiss or Convert Case and Request For an Expedited Hearing [DE #14] and
 Chapter 11 Trustee’s Expedited (I) Recommendation For Conversion Of Chapter 11 Case To Chapter 7
 Case; (II) Motion For Entry Of An Order Converting Chapter 11 Case To Chapter 7 Case; And (III) Report
 Of Trustee Pursuant To 11 U.S.C. §1106 [DE #82] (collectively, the “Motions”). After proper notice and
 hearing, the Court having considered the Motions, listened to the arguments of counsel, taken specific
 judicial notice of the entire contents of the Court file, and for the reasons stated on the record,
           It is ORDERED that:
           1.    This chapter 11 case is converted to a case under chapter 7 and the U.S. Trustee shall appoint
                  a chapter 7 trustee.
           2.     If applicable, the debtor shall immediately remit to the clerk of court the $15.00 trustee
                  surcharge fee prescribed by the Judicial Conference of the United States (if not previously
                  paid by the debtor). Failure to pay this fee will result in dismissal of this case.
          Case 19-10655-JKO         Doc 86      Filed 08/20/19       Page 2 of 3



3.   The debtor or the chapter 11 trustee, shall:
     a.    Forthwith turn over to the chapter 7 trustee all records and property of the estate
            under its custody and control as required by Bankruptcy Rule 1019(4);
     b.     Within 30 days of the date of this order, file an accounting of all receipts and
            distributions made. A copy of this report must be served on the U.S. Trustee; and
     c.      File, within 14 days of the date of this order, a schedule of unpaid debts incurred
             after the commencement of the chapter 11 case as required by Bankruptcy Rule
             1019(5) and a supplemental matrix and certification in the format required by and
             Local Rule 1019-1(B). The debtor or debtor's attorney is required to provide notice
             to those creditors pursuant to Local Rule 1019-1(B). Failure to comply may also
             result in sanctions being imposed by the court. Debts not listed or noticed timely
             will not be discharged. A copy of this schedule shall be served on the chapter 7
             trustee.
4.   The debtor shall:
     a.      file, within 14 days of the date of this order, the statements and schedules required
             by Bankruptcy Rule 1019(1)(A) and Bankruptcy Rule 1007(c) and in accordance
             with Local Rule 1019-1(B)
     b.      file, if the debtor is an individual, within 14 days of the date of this order, the Official
             Bankruptcy Form 22 A “Statement of Current Monthly Income and Means Test
             Calculation for Use in Chapter 7 Only” as required under Local Rule 1019-1(H), and,
             if not already filed under chapter 11, payment advices as required by Bankruptcy
             Rules 1007(b)(1) and 1007(c) and, the certificate and debt repayment plan, if any,
             required by §521(b), a certification under §109(h)(3) or a request for a determination
             by the court under 109(h)(4).
     c.      file, if the debtor is an individual, within 30 days of the date of this order, a statement
             of intention with respect to retention or surrender of property securing consumer
             debts, as required by 11 U.S.C. §521(a)(2)(A) and Bankruptcy Rule 1019(1)(B), and
             conforming to Official Form 8.
5.   Pursuant to Local Rule 2016-1(C)(2), the debtor's attorney, any examiner or trustee
     appointed by the court, or any other professional person employed under 11 U.S.C. §327 or
     1103 shall, file within 90 days after the date of the post-conversion meeting, an application
     for compensation for outstanding fees and expenses incurred during the chapter 11
     administration including an application justifying retention of any retainer received which
                                          2
                  Case 19-10655-JKO          Doc 86       Filed 08/20/19   Page 3 of 3


             has not been approved by a prior award. Any retainers received which are not approved will

             be subject to turnover to the chapter 7 trustee. The attorney for the debtor in possession, or
             the chapter 11 trustee (if one was appointed) shall notify all such professionals of this

             deadline by serving them with a copy of this order.

      6.     The debtor shall provide notice to affected parties of the deadline set pursuant to Local Rule
             1019-1(F)(1) for filing by a non-governmental unit a request for payment of an
             administrative expense.
      7.     If this case is being converted after the confirmation of a plan, the debtor, within 30 days of
             the date of this order, shall file:
             a.      A schedule of all property not listed in the final report and account of the debtor in
                     possession or chapter 11 trustee which was acquired after the commencement of the
                     chapter 11 case but before the entry of this conversion order;
             b.      A schedule of unpaid debts (and a supplemental matrix as described in paragraph
                     3(c)) not listed in the final report and account of the debtor in possession or chapter
                     11 trustee, which were incurred after the commencement of the chapter 11 case but
                     before the entry of this conversion order, as required by Bankruptcy Rule 1019(5)
                     and provide notice of the claims deadline as required by Bankruptcy Rule 1019(6)
                     and Local Rule 1019-1(B) and (F); and
             c.      A schedule of executory contracts and unexpired leases entered into or assumed after
                     the commencement of the chapter 11 case, but before the entry of this conversion
                     order.
      8.     Failure of the debtor to comply with the provisions of this order may result in dismissal of
             this case without further hearing or notice.
                                                   ###
Submitted by:
Zana M. Scarlett
Trial Attorney
U.S. Trustee’s Office
51 SW First Avenue, Suite 1204
Miami, FL 33130

           ALL CREDITORS AND PARTIES IN INTEREST (BY CLERK’S OFFICE)




                                                      3
